DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8, 10-22 and 25-27 are pending in this application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/22/2021 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2, 4-5, 8, 10-11, 13-14, 16, 18-19 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Jones (WO2008146040A1).
Regarding claim 1, Jones teaches a fault arc detection unit (page 3 line 2, system and apparatus for detecting arcing) for a low-voltage electrical circuit (e.g. voltage supplied to computers and televisions in a household is a low voltage electrical circuit) (fig.1), comprising: at least one voltage sensor (i.e. monitor 5, 6, 7 and 8) (fig.1) (also refer to page 7 line 15, monitor 5, 6, 7, 8 can transmit voltage and current information), to periodically ascertain electrical voltage values of the low-voltage electrical circuit (page 7 line 17, a series of samples); and at least one current sensor (i.e. monitor 5, 6, 7 and 8) (fig.1) (also refer to page 7 line 15, monitor 5, 6, 7, 8 can transmit voltage and current information), to periodically ascertain current values of the low- voltage electrical circuit (page 7 line 17, a series of samples), the at least one voltage sensor and the at least one current sensor being connected to an evaluation unit (i.e. controller 9) (fig.1) wherein, the evaluation unit being configured to satisfy a first criterion (page 6 line 24, controllers may additionally … measure the voltages) upon a change in voltage with respect to time (page 7 lines 15-16, monitor 5, 6, 7, 8 can transmit voltage … averaged over a period of time), for the electrical voltage values periodically ascertained (page 6 line 27, If any of V1, V2, V3), being above a first threshold value (i.e. Vsupply)(fig.1) or being below a second threshold value, and satisfy a second criterion (page 6 lines 9-10, If Itotal is substantially greater than I1 + I2 + I3 +...) upon a difference in a current rise (page 7 lines 15-16, monitor 5, 6, 7, 8 can transmit … current … averaged over a period of time), for the current values of the low-voltage electrical circuit (page 6 lines 9-10, I1 + I2 + I3 +...), being above a third threshold value (page 6 lines 9-10, Itotal) or being below a fourth threshold value, and 
Regarding claim 2, Jones teaches the fault arc detection unit of claim 1, wherein a third criterion (page 8 lines 2-3, additional early warning of potential faults) must be satisfied, 
Regarding claim 4, Jones teaches the fault arc detection unit of claim 1. Jones further teaches the fault arc detection unit, wherein a voltage difference (page 7 lines 16-17, integrated over a period of time) is continually ascertained (page 7 line 32 to page 8 line 1, periodically upload data from the controller … voltages measured over a period of time), from the electrical voltage values of the low- voltage electrical circuit of two temporally successive voltage values (page 7 line 20, its own internal clock or in response to a specific request from a controller), the voltage difference being divided by a difference, with respect to time (page 7 lines 16-17, integrated over a period of time), in the voltage values of the low-voltage electrical circuit periodically ascertained, and a first difference quotient ascertained therefrom (implicit, value ascertained by integration), as a measure of change in voltage with respect to time (page 7 lines 16-17, integrated over a period of time), is compared with the first threshold value (page 8 lines 2-3, may analyse this data to provide additional early warning of potential faults).
Regarding claim 5, Jones teaches the fault arc detection unit of claim 1. Jones further teaches the fault arc detection unit, wherein a voltage difference (page 7 lines 16-17, integrated over a period of time) is continually ascertained (page 7 line 32 to page 8 line 1, periodically upload data from the controller … voltages measured over a period of time), from the electrical voltage values of the low- voltage electrical circuit of two temporally successive voltage values (page 7 line 20, its own internal clock or in response to a specific request from a 
Regarding claim 8, Jones teaches the fault arc detection unit of claim 1, wherein upon measured electrical current values being ascertained (page 7 lines 15-17, Each monitor 5, 6, 7, 8 can transmit voltage and current information read instantaneously), then a current difference is continually ascertained from two temporally successive current values (page 7 lines 16-17, integrated over a period of time), and the current difference is divided by a difference in the current values with respect to time (page 7 lines 16-17, integrated over a period of time) in order to ascertain a difference quotient (implicit, the value obtained from integration calculation) as a value for the change in the electric current with respect to time (page 8 lines 2-3, may analyse this data to provide additional early warning of potential faults).
Regarding claim 10, it is moot as claim 1 rejection did not rely on difference quotients.
Regarding claim 11, Jones teaches a circuit breaker (i.e. circuit breaker 10) (fig.1) for a low voltage electrical circuit (e.g. voltage supplied to computers and televisions in a household is a low voltage electrical circuit) (fig.1), comprising: the fault arc detection unit of claim 1, connected to the circuit breaker (implicit, refer to fig. 1), configured such that delivery of the 
Regarding claim 13, the method is rejected for the same reasons as stated in claim 1.
Regarding claim 14, the method is rejected for the same reasons as stated in claim 2.
Regarding claim 16, Jones teaches the method of claim 13, wherein the fault arc detection signal is used to interrupt (i.e. circuit breaker 10) (fig.1) or short the electrical circuit.
Regarding claim 18, it is rejected for the same reasons as stated in claim 2.
Regarding claim 19, it is rejected for the same reasons as stated in claim 5.
Regarding claim 26, the method is rejected for the same reasons as stated in claim 16.

Claims 1-2, 4-5, 8, 10-14, 16, 18-19 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Dargatz (US20110019444A1).
Regarding claim 1, Dargatz teaches a fault arc detection unit (abstract, method and apparatus for managing DC arc faults) for a low-voltage electrical circuit (e.g. photovoltaic system to AC power grid implies low-voltage) (fig.1), comprising: at least one voltage sensor (i.e. DC voltage sampler 208 and AC voltage sampler 212) (fig.2), to periodically ascertain electrical voltage values of the low-voltage electrical circuit ([0020], intervals ranging from microseconds to tens of milliseconds); and at least one current sensor (i.e. DC current sampler 206 and AC current sampler 210) (fig.2), to periodically ascertain current values of the low- voltage electrical circuit ([0020], intervals ranging from microseconds to tens of milliseconds), the at least one voltage sensor and the at least one current sensor being connected to an evaluation unit (i.e. controller 204) (fig.2) wherein, the evaluation unit being configured to 
Regarding claim 2, Dargatz teaches the fault arc detection unit of claim 1, wherein a third criterion (i.e. analyze DC current polarity 316) (fig.3) must be satisfied, wherein the current values of the low-voltage electrical circuit periodically ascertained must be above a fifth threshold value (e.g. must satisfy series or parallel 318) (fig.3), to deliver the fault arc detection signal ([0035], determine whether a DC arc fault exists).
Regarding claim 4, Dargatz teaches the fault arc detection unit of claim 1. Dargatz further teaches the fault arc detection unit wherein a voltage difference is continually ascertained ([0030], based on current and/or voltage changes), from the electrical voltage values of the low-voltage electrical circuit of two temporally successive voltage values ([0026], sampled DC and AC voltage and current values), the voltage difference being divided by a difference, with respect to time ([0026], changes in voltage slope over time), in the voltage values of the low-voltage electrical circuit periodically ascertained ([0020], intervals ranging from microseconds to tens of milliseconds), and a first difference quotient ascertained therefrom ([0026], computed changes in current and/or voltage slope over time), as a measure of change in voltage with respect to time ([0026], computed current and/or voltage slope), is compared with the first threshold value ([0026], one or more thresholds for use in determining a DC arc fault event).
Regarding claim 5, Dargatz teaches the fault arc detection unit of claim 1. Dargatz further teaches the fault arc detection unit wherein a voltage difference is continually 
Regarding claim 8, Dargatz teaches the fault arc detection unit of claim 1.  Dargatz further teaches the fault arc detection unit wherein upon measured electrical current values being ascertained ([0026], sampled DC and AC voltage and current values), then a current difference is continually ascertained from two temporally successive current values ([0030], determined based on current and/or voltage changes), and the current difference is divided by a difference in the current values with respect to time ([0026], computed changes in current and/or voltage slope overtime) in order to ascertain a difference quotient as a value for the change in the electric current with respect to time ([0026], computed changes in current and/or voltage slope over time).
Regarding claim 10, it is moot as claim 1 rejection did not rely on difference quotients.
Regarding claim 11, Dargatz teaches the fault arc detection unit of claim 1. Dargatz further teaches a circuit breaker (Fig 3 step 328) for a low voltage electrical circuit, comprising: 
Regarding claim 12, Dargatz teaches the fault arc detection unit of claim 1. Dargatz further teaches a short-circuiter (Fig 3 step 332), comprising: the fault arc detection unit of claim 1, connected to the short-circuiter, configured such that delivery of the fault arc detection signal results in the short-circuiter shorting the electrical circuit to cause extinguishing of the fault arc ([0041], DC input terminals remain shorted).
Regarding claim 13, the method is rejected for the same reasons as stated in claim 1.
Regarding claim 14, the method is rejected for the same reasons as stated in claim 2.
Regarding claim 16, Dargatz teaches the method of claim 13, wherein the fault arc detection signal is used to interrupt (i.e. open DC terminals 328) (fig.3) or short the electrical circuit.
Regarding claim 18, it is rejected for the same reasons as stated in claim 2.
Regarding claim 19, it is rejected for the same reasons as stated in claim 5.
Regarding claim 26, the method is rejected for the same reasons as stated in claim 16.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 15, 17, 21, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (WO2008146040A1), and further in view of Jeong (US20120056637A1).
Regarding claim 3, Jones teaches the fault arc detection unit of claim 1.
Jones does not teach the arc fault detection unit, wherein delivery of a fault arc detection signal requires a visual signal or audible signal to be present. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optionally modify the output of Controller (Jones fig.3) to include a visual signal, as it enables humans, along with computers, to know of the occurrence of arc fault.      
Regarding claim 15, the method is rejected for the same reasons as stated in claim 3.
Regarding claim 17, it is rejected for the same reasons as stated in claim 3.
Regarding claim 21, it is rejected for the same reasons as stated in claim 4.
Regarding claim 25, the method is rejected for the same reasons as stated in claim 3.
Regarding claim 27, it is rejected for the same reasons as stated in claim 5.


Claims 3, 15, 17, 21, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dargatz (US20110019444A1), and further in view of Jeong (US20120056637A1).	
Regarding claim 3, Dargatz teaches the fault arc detection unit of claim 1.
Dargatz does not teach the arc fault detection unit, wherein delivery of a fault arc detection signal requires a visual signal or audible signal to be present.
       Jeong teaches the fault arc detection unit wherein in that delivery of a fault arc detection signal requires a visual signal or audible signal to be present (refer to [0018], light is generated in the occurrence of an arc fault).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optionally modify the output  of step 318 (Dargatz Fig 3) to include a visual signal, as it enables humans, along with computers, to know of the occurrence of arc fault. 
Regarding claim 15, the method is rejected for the same reasons as stated in claim 3.
Regarding claim 17, it is rejected for the same reasons as stated in claim 3.
Regarding claim 21, it is rejected for the same reasons as stated in claim 4.
Regarding claim 25, the method is rejected for the same reasons as stated in claim 3.
Regarding claim 27, it is rejected for the same reasons as stated in claim 5.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (WO2008146040A1) in view of Macbeth (US6987389B1).
Regarding claim 6, Jones teaches the fault arc detection unit of claim 1.  Jones further teaches the fault arc detection unit, wherein a voltage difference (page 7 lines 16-17, 
However, Jones does not explicitly teach a magnitude of a first difference quotient ascertained therefrom, as a measure of change in voltage with respect to time.  Macbeth teaches a magnitude of a first difference quotient ascertained therefrom, as a measure of change in voltage with respect to time (column 6, lines31-36, change in magnitude of the instantaneous line voltage) to identify downstream transients.
       It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation of Jones to include the magnitude of a first difference quotient ascertained therefrom, as a measure of change in voltage with respect to time, from Macbeth, as it would provide the advantage of considering phase shift between current and voltage and obtain robust fault arc detection.
Regarding claim 20, it is rejected for the same reasons as stated in claim 6.


Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dargatz (20110019444A1) in view of Macbeth (US6987389B1).
Regarding claim 6, Dargatz teaches the fault arc detection unit of claim 1.  Dargatz further teaches the fault arc detection unit wherein a voltage difference is continually ascertained ([0030], based on current and/or voltage changes), from the electrical voltage values of the low-voltage electrical circuit of two temporally successive voltage values ([0026], sampled DC and AC voltage and current values), the voltage difference being divided by a difference, with respect to time ([0026], changes in voltage slope over time), in the voltage values of the low-voltage electrical circuit periodically ascertained ([0020], intervals ranging from microseconds to tens of milliseconds), and a first difference quotient ascertained therefrom ([0026], computed changes in current and/or voltage slope over time), as a measure of change in voltage with respect to time ([0026], computed current and/or voltage slope), is compared with the first threshold value ([0026], one or more thresholds for use in determining a DC arc fault event).
However, Dargatz does not explicitly teach a magnitude of a first difference quotient ascertained therefrom, as a measure of change in voltage with respect to time.  Macbeth teaches a magnitude of a first difference quotient ascertained therefrom, as a measure of change in voltage with respect to time (column 6, lines31-36, change in magnitude of the instantaneous line voltage) to identify downstream transients.
       It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation of Dargatz to include the 
Regarding claim 20, it is rejected for the same reasons as stated in claim 6.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (WO2008146040A1) and Jeong (US20120056637A1), and further in view of Macbeth (US6987389B1).
Regarding claim 22, it is rejected for the same reasons as stated in claim 6.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dargatz (20110019444A1) and Jeong (US20120056637A1), and further in view of Macbeth (US6987389B1).
Regarding claim 22, it is rejected for the same reasons as stated in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           07/06/2021



	/THIENVU V TRAN/                      Supervisory Patent Examiner, Art Unit 2839